Exhibit 10.1
FORBEARANCE AGREEMENT
THIS FORBEARANCE AGREEMENT (this “Agreement”) is made this 9th day of July, 2010
by and between Bank of America, N.A., as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2007-WHALE 8 (“Trustee”) and HENRY HUDSON HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Promissory Note A-1 (the “A-1 Note”) and that
Promissory Note A-2 (the “A-2 Note”), each dated October 6, 2006 (hereinafter,
collectively, the “Note”), Wachovia Bank, National Association, a national
banking association (“Lender”) made a loan to Borrower in the principal amount
of Two Hundred Seventeen Million and 00/100 Dollars ($217,000,000.00) (the
“Loan”);
WHEREAS, the Note is secured by an Agreement of Consolidation and Modification
of Mortgage, Security Agreement, Assignment of Rents and Fixture Filing, dated
October 6, 2006 (the “Mortgage”) made by Borrower to Lender;
WHEREAS, the relationship between the holders of the A-1 Note and the A-2 Note
is governed by that certain Amended and Restated Intercreditor and Servicing
Agreement, dated as of October 6, 2006 (the “Intercreditor Agreement”), between
Wachovia Bank, National Association, as the Initial Lead Lender, and Citigroup
Global Markets Realty Corp., as Initial Co-Lender;
WHEREAS, the A-1 Note was subsequently split into a senior piece (the “Senior
A-1 Note”) and a junior piece (the “Junior A-1 Note”) pursuant to a
Participation and Servicing Agreement, dated as of May 24, 2007 (the
“Participation Agreement”), between Wachovia Bank, National Association, as the
Senior Participant, and CBRE Realty Finance Holdings IV, LLC, as the Junior
Participant;
WHEREAS, the Senior A-1 Note is held within a securitized pool of loans known as
the Series 2007-WHALE 8, Commercial Mortgage Pass-Through Certificates, which is
governed by that certain Pooling and Servicing Agreement dated as of June 1,
2007 (the “Pooling and Servicing Agreement”);
WHEREAS, pursuant to the terms of the Intercreditor Agreement and the
Participation Agreement, the various note holders of the Senior A-1 Note, Junior
A-1 Note and the A-2 Note (which has also been split into a junior and senior
piece) have agreed that the Loan shall be serviced pursuant to the terms of the
Pooling and Servicing Agreement;
WHEREAS, Wachovia Bank, National Association (“Servicer”) is the servicer under
the Pooling and Servicing Agreement;

 

1



--------------------------------------------------------------------------------



 



WHEREAS, CWCapital Asset Management LLC (“Special Servicer”) is the special
servicer with respect to the Loan under the Pooling and Servicing Agreement;
WHEREAS, the Note and Mortgage mature on the Maturity Date (July 12, 2010) set
forth therein and there is an imminent risk of default under the Note and
Mortgage on the Maturity Date;
WHEREAS, Borrower has requested Trustee, and Trustee has agreed for itself, as
holder of the Senior A-1 Note, and on behalf of the holders of the Junior A-1
Note and the senior and junior participation interests in the A-2 Note, that
Trustee forbear from exercising its rights and remedies under the Mortgage, the
Note and under applicable law due to Borrower’s failure to pay the Debt when due
on the Maturity Date under the Mortgage and the Note (the “Identified Default”)
and Trustee is willing to forbear for a specific period of time on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for such other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Trustee and Borrower hereby agree
as follows notwithstanding any provision to the contrary contained in the Loan
Documents (as defined below):
Section 1. Effect of Prior Agreements. Except as specifically modified by the
terms of this Agreement, all prior agreements between Trustee, Servicer, Special
Servicer and Borrower, including, but not limited to the Note, the Mortgage and
any other document evidencing, securing, governing or guaranteeing the Loan
(collectively, the “Loan Documents”) shall remain in full force and effect.
Borrower hereby ratifies and affirms all of its covenants and obligations under
the Loan Documents, as further amended hereby, and further covenants and agrees
to perform fully all of such covenants and obligations in accordance with the
express terms of the Loan Documents, as further amended hereby.
Section 2. Capitalized Terms. All capitalized terms used in this Agreement
without definition shall have the meaning assigned to those terms in the Loan
Documents.
Section 3. Trustee’s Right to Proceed.
3.1 Except as provided in Section 3.2 below, nothing in this Agreement shall be
construed to limit in any way Trustee’s right to take whatever action it deems
necessary to protect its interests, including the exercise of any or all rights
and remedies available to Trustee under the Loan Documents and applicable law.
Except as provided in Section 3.2 below, all of the rights and remedies
available to Trustee under the Loan Documents and applicable law shall remain
available to Trustee to exercise at any time it desires in its sole discretion.

 

2



--------------------------------------------------------------------------------



 



3.2 Notwithstanding anything to the contrary contained in Section 3.1 above,
Trustee agrees to forbear for itself, as holder of the Senior A-1 Note, and on
behalf of the holders of the Junior A-1 Note and the senior and junior
participation interests in the A-2 Note, from the date hereof until
September 12, 2010 (the “Forbearance Period”) from pursuing its rights and
remedies under the Loan Documents and applicable law, provided, however:
(a) that there is no default or breach of the Loan Documents or this Agreement
other than the Identified Default (but subject to the terms hereof); (b) that
Borrower does not (i) make a general assignment for the benefit of creditors,
(ii) commence a case under or otherwise seek to take advantage of, or become a
debtor under any federal or state bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution, or liquidation law, statute, or proceeding,
or (iii) by any act indicate its consent to, or approval of or acquiescence in
any such proceeding; (c) that Trustee does not make a determination in good
faith that a material adverse change has occurred after execution of this
Agreement in the financial condition of Borrower, or in the value of the
collateral securing any of the obligations of Borrower, or in the prospects for
full and punctual payment and performance of all of the obligations under the
Loan Documents and this Agreement; (d) that Borrower keeps all of the collateral
insured at all times as required under the Loan Documents; and (e) that Borrower
is actively operating in the ordinary course of business.
3.3 In the event Trustee, by and through Special Servicer, elects to pursue any
of the rights and remedies under the Loan Documents and applicable law in order
to take possession and dispose of the collateral, Borrower agrees to cooperate
and assist Special Servicer in assembly and delivery of the collateral to
Trustee and in the orderly disposition of the collateral.
Section 4. Business Decisions. All business decisions regarding the operation of
Borrower shall continue to be made by Borrower, and Trustee shall have no
authority to make any business decisions for Borrower.
Section 5. Representations and Warranties. Borrower represents and warrants that
all statements and facts attributed to Borrower in this Agreement are true and
correct.
Section 6. Forbearance Agreement Conditions. The failure of Borrower to comply
with any of the following shall be an Event of Default under the Mortgage and a
Termination Event (hereinafter defined) hereunder:
6.1 Borrower agrees that all Rents and any other revenue of any type or nature
whatsoever generated from the Property shall continue to flow through the
Central Account and be maintained in accordance with the Loan Documents, except
that any excess revenue generated from the Property shall not be distributed as
directed by Borrower but instead shall be held by Lender in the Curtailment
Reserve Sub-Account.
Section 7. Acknowledgment, Waiver and Release. In order to induce Trustee to
enter into this Agreement, Borrower:
7.1 Acknowledges and agrees that Trustee has fully and properly discharged any
duties, covenants and other provisions of the Loan Documents up to the date of
this Agreement.

 

3



--------------------------------------------------------------------------------



 



7.2 Acknowledges, ratifies and confirms that Borrower is liable for all fees and
expenses (including attorneys’ fees, if any) incurred by Trustee and Special
Servicer in connection with the preparation and execution of this Agreement and
such other documents and instruments as relate hereto, and the collection of all
amounts due to Trustee under the Loan Documents.
7.3 Waives all prior forbearance of Trustee to the date of this Agreement.
7.4 Acknowledges and confirms that Borrower had adequate opportunity to review
this Agreement and has consulted with, or had the opportunity to consult with,
such advisors, accountants and attorneys as Borrower deems necessary or
appropriate, that this Agreement is the product of comprehensive negotiations
and that Borrower has voluntarily and knowingly entered into this Agreement and
is in complete agreement with it.
7.5 Acknowledges, ratifies and confirms the Loan Documents and agrees that the
Loan Documents shall remain in full force and effect unless expressly modified
in this Agreement.
7.6 Releases, remises, acquits, and forever discharges Trustee, Servicer and
Special Servicer and each of their officers, directors, employees, agents,
successors, and assigns, from any and all matters or claims, actions, causes of
action, suits, debts, agreements, and demands whatsoever whether known or
unknown, in law or in equity, or otherwise (including, but not limited to, any
affirmative defenses, counterclaims, setoffs, deductions, or recoupments) which
Borrower now or hereafter may have against Trustee, Servicer and Special
Servicer, their officers, directors, employees, agents, successors, and assigns
by reason of any act, omission, cause, matter or thing whatsoever existing or
done to the date of this Agreement with respect to and in connection with the
Loan.
7.7 Acknowledges and agrees that in the event Borrower (a) files or is the
subject of any petition seeking, or an order for relief for, reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency, or other relief for debtors, or (b) has sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator, or liquidator, without prejudice to Trustee’s right to seek relief
at any time from any stay imposed under Title 11 of the United States Bankruptcy
Code, as now or hereafter amended, or any other federal or state act or law, the
Trustee will be entitled to relief terminating such stay after the expiration of
one hundred twenty (120) days from the filing of any bankruptcy or insolvency
proceeding, and any action taken by the Special Servicer on behalf of the
Trustee in this regard will not be defended or contested by Borrower, in each
case to the extent that such waiver of the automatic stay is permissible under
applicable law.
7.8 Acknowledges and agrees that (a) Borrower will not, directly or indirectly,
do any act or fail to do any act, which would impair or affect Trustee’s
security interest in any of the collateral and (b) Borrower will not contest the
valid exercise of Trustee’s rights or remedies under the Loan Documents and/or
this Agreement.

 

4



--------------------------------------------------------------------------------



 



Section 8. Non-Waiver by Trustee. Borrower acknowledges and agrees that Trustee
shall not be deemed to have waived previously, and does not waive by this
Agreement or by acting under this Agreement, any default or event of default
under the Loan Documents which may have occurred previously or which may
hereafter occur, or, subject to the provisions of Section 3.2 hereof, any rights
or remedies of Trustee under the Loan Documents or applicable law as a result of
such default or event of default. No failure or delay on the part of Trustee in
exercising any right or remedy hereunder, under the Loan Documents, or under
applicable law, shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any future exercise thereof or the exercise of any
other right or remedy. Acceptance by Servicer of any payment in an amount less
then due shall be deemed an acceptance on account only and shall not in any way
excuse the existence of a default under this Agreement.
Section 9. Termination. Each of the following events (a “Termination Event”)
shall constitute an event that shall result in a termination of this Agreement
and the Foreclosure Period hereunder:
9.1 The Borrower fails to promptly, punctually or faithfully perform any term or
condition of this Agreement as and when due;
9.2 Any of the following events occur: (i) the Borrower shall commence a
voluntary case under Title 11 of the United States Code entitled “Bankruptcy”
(the “Bankruptcy Code”); (ii) an involuntary case under the Bankruptcy Code is
commenced against the Borrower; (iii) a custodian (as defined in the Bankruptcy
Code), receiver, liquidator, trustee or other similar person is appointed for,
or takes charge of, all or any substantial part of the Borrower’s property;
(iv) the Borrower commences any other proceeding under any reorganization,
arrangement, adjustment or debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or there is commenced against the Borrower;
(v) the Borrower makes a substantial transfer in fraud of its creditors or makes
a general assignment for the benefit of creditors; (vi) any attachment,
execution, levy, judicial or charging order shall be made or obtained against
all or a substantial part of the Borrower’s property; or (vii) any proceeding,
arbitration or contest (without regard to the party initiating same) shall be
initiated under the Bankruptcy Code or any other federal or state or other law
or otherwise to prevent the Borrower from complying with its obligations under
the Loan Documents; or
9.3 An Event of Default occurs under the Loan Documents other than the
Identified Default (but subject to the terms hereof).
The Borrower expressly agrees and acknowledges that TIME IS OF THE ESSENCE with
respect to the Borrower’s performance of its obligations under this Agreement.

 

5



--------------------------------------------------------------------------------



 



Section 10. Rights Upon Termination Event. Upon the occurrence of any
Termination Event:
10.1 The Trustee’s agreement to forbear as set forth in this Agreement shall
automatically terminate without notice, and the Borrower shall immediately pay
the Debt together with all accrued interest, costs, late fees, attorneys’ fees,
or other charges due under the Loan Documents to the Trustee in full, without
demand, notice, or protest, all of which are hereby expressly waived by the
Borrower; and
10.2 The Borrower shall pay the Trustee’s reasonable attorneys’ fees incurred in
connection with the enforcement of the Trustee’s remedies under the Loan
Documents.
The above rights and remedies shall be in addition to any other rights or
remedies the Trustee may have against the Borrower under the Loan Documents, at
law and/or in equity.
Section 11. Execution in Counterparts. This Agreement may be executed in any
number of separate counterparts by different parties hereto, each of which, when
so executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. This Agreement shall not be binding and
enforceable as to any party who executes this Agreement until it has been
executed by Borrower and Trustee, by and through Special Servicer.
Section 12. Further Assurances. Trustee and Borrower agree to cooperate with
each other in preparing and executing such other and further documents and
taking such other and further action as may be necessary or appropriate to
implement this Agreement.
Section 13. Choice of Law. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of New York (excluding the
choice of law rules thereof).
Section 14. Invalidity of Any Part. In the event that any one or more of the
provisions of this Agreement shall for any reason be held to be invalid, illegal
or unenforceable, in whole or in part or in any respect, or in the event that
any one or more of the provisions this Agreement operate or would prospectively
operate to invalidate this Agreement, then and in any of those events, the
following shall occur: (a) the provision(s) shall be enforced to the fullest
extent of its validity, legality and enforceability; or (b) if such provisions
would operate so as to invalidate this entire Agreement, only such provision(s)
shall be void as though not herein contained, and the remainder of the clauses
and provisions of this Agreement will remain in full force and effect. If, for
any circumstance whatsoever, fulfillment of such provision shall be proscribed
by law, then the obligation to be fulfilled shall be reduced to the limit of
such validity.
Section 15. Miscellaneous. The recitals are incorporated into and made a part of
this Agreement. Whenever used in this Agreement, the singular shall include the
plural and the plural shall include the singular. The use of any gender, tense,
or conjugation shall include all genders, tenses, and conjugations. The
paragraph headings and subparagraph headings have been included for convenience,
are not part of this Agreement and shall not be taken as an interpretation of
any provision of this Agreement. This Agreement may only be amended, waived,
changed, modified, or discharged by an agreement in writing signed by the
parties.
[Signatures on following page.]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and intending to create an instrument under seal, Borrower
and Trustee have duly executed this Agreement under seal as of the day and year
first written above.

            BORROWER:

HENRY HUDSON HOLDINGS LLC, a
Delaware limited liability company
      By:    /s/  Richard Szymanski       Name:   Richard Szymanski       
Title:   Authorized Signatory        TRUSTEE:

BANK OF AMERICA, N.A., Trustee for Registered
Holders of Wachovia Bank Commercial Mortgage
Trust, Commercial Mortgage Pass-Through
Certificates, Series 2007-WHALE 8
      By:   CWCapital Asset Management LLC,       solely in its capacity as
Special Servicer              By:    /s/  Kevin Thompson       Name:   Kevin
Thompson        Title:   Vice President   

 

7